MEMORANDUM **
Celia Soto Cruz de Ramirez, a native and citizen of Mexico petitions for review of an order of the Board of Immigration Appeals (“BIA”) denying her motion to reopen deportation proceedings. We have jurisdiction pursuant to 8 U.S.C. § 1105a(a). We review for abuse of discretion the denial of a motion to reopen, de Martinez v. INS, 874 F.3d 759, 761 (9th Cir.2004), and we deny the petition.
The BIA acted within its broad discretion to deny Soto-Cruz de Ramirez’s motion to reopen and did not deprive her of her rights to due process. 8 C.F.R. § 1003.2(a) (stating that the BIA “has discretion to deny a motion to reopen even if the party moving has made out a prima facie case for relief’); see also SalvadorCalleros v. Ashcroft, 389 F.3d 959, 963 (9th Cir.2004).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.